Title: [Diary entry: 8 May 1787]
From: Washington, George
To: 

Tuesday. 8th. Mercury at  in the Morning— at Noon and  at Night. The Weather being squally with Showers I defer’d setting off till the Morning. Mr. Chas. Lee came in to dinner but left it afterwards. A concise acct. of my Journey to Philadelphia, and the manner of spending my time there, and places where, will now follow—after whih. I shall return to the detail of Plantation occurrances as they respect my Crops & intended experiments agreeably to the reports which have been made to me by my Nephew Geo: Auge. Washington in my absence.